Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20   Case 16-10015   Doc 1027
Filed 06/19/20                               Case 16-10015   Doc 1027




                 It is so ordered.

                              Jun 19, 2020
